Citation Nr: 1418267	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-49 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the RO Winston-Salem, North Carolina.  In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this case was before the Board in March 2012 and May 2013, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's hearing impairment has been no worse than Level IV in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's April 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in February 2008 and April 2012 to determine the severity of his hearing loss.  The reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his bilateral hearing loss has increased in severity since the April 2012 VA examination.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was awarded service connection for bilateral hearing loss in June 1990 and received a noncompensable rating.  He now seeks a compensable rating.

In response to his claim, the Veteran underwent a VA audiometric examination in February 2008. The pertinent puretone thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear

40
55
75
80
Left Ear

20
35
60
80

The puretone average for his right ear was 63.  The puretone average for his left ear was 49.  Speech recognition was 76 percent for the right ear and 88 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss. 

Applying the values above to Table VI results in a Level IV Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of Level IV and Level II designations to Table VII results in a noncompensable.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.

The Veteran underwent a second VA examination in April 2012.  The pertinent puretone thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear

35
45
80
75
Left Ear

25
50
60
75

The puretone average for his right ear was 59.  The puretone average for his left ear was 52.  Speech recognition was 94 percent for the right ear and 92 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner commented that the functional effects of the disability were difficulty hearing with background noise and with hearing female voices.

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Application of Level II and Level I designations to Table VII results in a noncompensable evaluation.  Neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b); therefore, these provisions are not applicable.

The Veteran also submitted a number of lay statements.  In May 2008, a co-worker wrote that he often had to repeat himself three to four times for the Veteran to hear him, which aggravated the Veteran.  If there was any background noise, the Veteran would have to stand right in front of him to hear what he said.  The hearing loss was a hindrance to the Veteran and his co-workers.  

A March 2008 statement from the Veteran's foreman indicates that the Veteran's hearing loss affected his job because the foreman had to repeat himself over and over for the Veteran to hear him.  He noted that the hearing loss caused the Veteran stress and aggravated him at times.  

Another friend wrote in a May 2008 statement that she had noticed the Veteran had a hearing problem.  She had to speak loudly or make sure the Veteran was looking at her or standing near her so that he could hear her.

In his VA Form 9 dated in December 2009, the Veteran alleged that his hearing disability affected every aspect of his life.  His ex-wives told him that his hearing loss had a lot to do with their marriages ending. 

In an October 2011 hearing, the Veteran testified that his hearing loss caused him and his family stress and aggravation.  His hearing aids tended to stop working, and he had trouble hearing his family even when they were functioning properly.  He had been married seven times, and he directly related the relationships ending to his inability to understand what his wives were saying.  At work, there was constant background noise, which made it harder to hear people talk.  He needed a special device to hear the television.  

The Veteran submitted an additional statement in August 2013.  He claimed that he could not understand what people were saying because it sounded garbled to him, especially with any kind of background noise.  The hearing aids helped in quiet settings but amplified background noise, making it difficult to understand speech.  His family and friends became agitated when they continually had to repeat themselves.  Because of his hearing loss, communication between the Veteran and his family was minimal and he got left out of many conversations.  

Analysis

Upon review of the evidence of record, it is evident the criteria for a compensable rating are not met.  Although the aforementioned audiological evaluations clearly show the Veteran has hearing loss, this disability is not compensable under the rating schedule.

In reaching this determination, the Board has considered the statements from the Veteran and his friends regarding his hearing loss disability.  The Veteran is certainly competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while he has alleged that his service-connected hearing loss warrants a compensable evaluation and has provided lay statements describing the severity of his disability, there is simply nothing in the statements of the Veteran of his lay witnesses that shows that his hearing impairment in either ear is greater than that found on the VA examinations performed by skilled and unbiased professionals.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has difficulty understanding normal speech and that this causes stress for him and his family.  Nevertheless, his level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reaches a compensable degree.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


